MANDATE
                  Case
                Case    20-2042, Document
                     1:18-cv-08607-LGS    27, 09/28/2020,
                                       Document   38 Filed2940252,
                                                            09/29/20Page1
                                                                      Pageof11of 1 N.Y.S.D. Case #
                                                                                   18-cv-8607(LGS)


                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 28th day of September, two thousand twenty.

     ____________________________________

     The New York Times Company, Nicholas Confessore,          ORDER
     Gabriel Dance,                                            Docket No. 20-2042

     lllllllllllllllllllllPlaintiffs - Appellees,

     v.

     Federal Communications Commission,
                                                                                          Sep 29 2020
     lllllllllllllllllllllDefendant - Appellant.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".

                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 09/28/2020
